DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed describes a method in which charging occurs without an external corona  discharge electrode [0003, 0011, 0018, 0031] does not describe a “paint ejection source not using a corona discharge electrode” and permits corona discharges which are not exposed to the outside [0046]. Thus, the negative limitation is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law et al. (US 5,765,761) in view of Crum et al. (US 5,056,720) and Wang et al. (US 2004/0050946).
Regarding Claim 1, Law et al. (US’761) teach an electrostatic coating method of coating a coating target surface, the electrostatic coating method comprising: generating a high voltage in a preset range by increasing a supply voltage (Figs. 9-10; col. 9, lines 47-51); supplying the high voltage to a high-voltage electrode (Figs. 9-10; col. 16, lines 25-28); applying the high voltage to a liquid paint to acquire a charged liquid paint (Abstract; col. 2, lines 63-66); and starting to eject the charged liquid paint from a paint ejection source (Claim 6) in a state, in which generation of an electrostatic field between the ejection source and the coating target surface and generation of free ions are prevented by the paint ejection source (Claim 23) not using a corona discharge electrode, to coat the conductive region of the 
The combination of US’761 in view of US’720 fails to teach that the coating target surface includes a conductive region. Wang et al. (US’946) teach an analogous method for spraying a substrate with charged liquid particles (Abstract; Fig.1), and suggest that a substrate sprayed with charged liquid particles can be conductive [0014]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’761 in view of US’720 by spraying a substrate with a conductive region, because US’946 suggests that spraying charged liquids is a suitable method for coating a conductive substrate.
Regarding Claim 2, the combination of US’761 in view of US’720 fails to teach that the coating target surface includes a region of weaker conductivity or an insulation. US’946 teaches that a substrate can be either conductive or non-conductive (i.e. more weakly conducting or insulating) [0014. 0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’761 in view of US’720 by spraying a substrate with either a conductive region or more weakly conducting or insulating substrate, because US’946 suggests that spraying charged liquids is a suitable method for coating either a conductive substrate or a substrate. In addition, although US’946 fails to teach specifically a substrate that has both a conductive and a non-conductive region, because US’946 suggests that it would have been obvious to coat either a conductive or a non-
Regarding Claim 3, the high voltage, which US’761 teaches can be negative, from the high-voltage electrode is directly applied to the liquid paint to charge the liquid paint and the charged liquid paint is ejected from the ejection source, so that the generation of the electrostatic field between the ejection source and the coating target surface and the generation of the free ions are prevented by the paint ejection source not using the corona discharge electrode (US’761, col. 12, lines 57-65).
Regarding Claim 5, the high voltage, which US’761 teaches can be negative, is applied to the liquid paint upstream of the paint ejection source (Fig. 8, compare electrode 8 with spray-exit aperture 11 (i.e paint ejection source) (US’761, col. 13, lines 8-23).
Response to Arguments
Applicant’s claim amendments, filed 20 July 2021, with respect to the rejections of Claims 1-4 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of Claims 1-4 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to the rejections of Claim(s) 1-5 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712